Title: July [24–]25
From: Adams, Abigail
To: 


       We left this village and proceeded on our way to Blanford where we put up for the Night. Saw nothing striking in this place and met with poor accommodations oweing chiefly to the Assizes, which were to commence the next Day and the House was nearly occupied when we arrived. We stayd only untill the next morning and then persued our route. Arrived at diner time at Dorchester an other very old Town. It is famous for Beer and Butter. It resembles Dorchester in New England, in the Hills and in the appearence of the Land. About four miles from the middle of the Town on the road to Weymouth is a very Regular entrenchment upon a very high Hill: this must have been the encampment of some Army. Some say it was a Danish encampment, others that it was a Roman. There is an Amphitheatre in the middle of a mile circumference and a castle calld Maiden Castle. Weymouth lies 8 miles from Dorchester, is a Sea port and esteemed a very Healthey Situation, a Noted Bathing place and much resorted to during the Summer Months. The whole Town draws its Support from the company which frequent it. It is a small place and little Land which is not occupied by Buildings for the conveniency of the company. It has no Manufactory of any kind. Some vessels are built here. We tarried here only one Night.
      